Case 6:20-cv-01210 Document 1-12 Filed 12/31/20 Page 1 of 7




        EXHIBIT L
                                          Case 6:20-cv-01210 Document 1-12 Filed 12/31/20 Page 2 of 7

                            Analysis of Infringement of U.S. Patent No. 6,968,248 by MediaTek Inc. and MediaTek USA, Inc.
                                                          (Based on Public Information Only)

        Plaintiff Ocean Semiconductor LLC (“Ocean Semiconductor”), provides this preliminary and exemplary infringement analysis with respect to
infringement of U.S. Patent No. 6,968,248, entitled “AGENT REACTIVE SCHEDULING IN AN AUTOMATED MANUFACTURING ENVIRONMENT”
(the “’248 patent”) by MediaTek Inc. and MediaTek USA, Inc. (“MediaTek”). The following chart illustrates an exemplary analysis regarding infringement by
Defendant MediaTek’s semiconductor products, systems, devices, components, and integrated circuits, and products containing such circuits, fabricated or
manufactured using Applied Materials Inc’s (“Applied Materials”) semiconductor fabrication or manufacturing equipment, platforms, and/or framework,
including Applied Materials’ Smart Factory Productivity Solution (“Smart Factory”) hardware and/or software. Such products include, without limitation, ,
mobile devices (e.g., Helio G, Helio A, Helio P, Helio X, mid-range 4G devices, and Google Mobile Services express devices), tablet products (e.g.,
MiraVision), internet of things devices (e.g., i500, i350, i300A, i300B, MT3620, MT2625, MT2621, MT2601, MT2523G, MT2523D, MT2511, MT6280,
MT2502, MT5931, MT3332, MT 2503, MT3333, MT3303, MT3337, and MT3339), automotive devices (e.g., Autus I20 (MT2712) devices, Autus R10
(MT2706) devices, and Autus T10 (MT2635) devices), networking and broadband devices (e.g., MediaTek T750 MT7688A, MT7628K/N/A, MT7623N/A,
MT7622, MT7621A/N, MT7620N/A, RT3662, RT3883, MT7688K, MT5932, MT8167S, MT7686, MT7682, MT7697H/HD, MT7681, MT7687F, MT7697,
MT7697D, MT7601E, MT7601U, MT7603E, MT7603U, MT7610E, MT7610U, MT7612E, MT7612U, MT7615, MT7615B, MT7615S, MT7662E,
MT7662U, MT7668, RT3062, RT3070, RT3562, RT3573, RT3593, RT5370, RT5572, RT5592, MT3729, MT7601, MT7610, MT7630, RT5372, RT539x,
RT8070, RT2870, RT2890, RT309x, RT3290, RT3370, RT3572, RT2070, RT2760, RT2770, RT2790, and RT2860), and home devices (e.g., MT8516 SoM,
MT8516, MT8507, MT8502, MediaTek C4X Development Kit for Amazon AVS, MT8516 2-Mic Development Kit for Amazon AVS, MT8516, MT8693,
MT8685, MT8581, MT8580, MT8563, MT8553, MT1389/G, MT1389/J, MT1389/Q, S900 (MT9950), MT9613, MT9685, MT9602, MT5592, MT5582,
MT5596, MT5597, MT5580, MT5561, MT5505, MT5398, MT5396, MT1959, MT1887, MT1865, MT1862, and MT1398), flash memory and memory
controllers (e.g., MT81XX SPI), and WiFi extenders (MTK7621A) and similar systems, products, devices, and integrated circuit (collectively, the “’248
Infringing Instrumentalities”).

      The analysis set forth below is based only upon information from publicly available resources regarding the ’248 Infringing Instrumentalities, as
MediaTek has not yet provided any non-public information.

        Unless otherwise noted, Ocean Semiconductor contends that MediaTek directly infringes the ’248 patent in violation of 35 U.S.C. § 271(g) by using,
selling, and/or offering to sell in the United States, and/or importing into the United States, the ’248 Infringing Instrumentalities. The following exemplary
analysis demonstrates that infringement. Unless otherwise noted, Ocean Semiconductor further contends that the evidence below supports a finding of indirect
infringement under 35 U.S.C. § 271(b) in conjunction with other evidence of liability.

      Unless otherwise noted, Ocean Semiconductor believes and contends that each element of each claim asserted herein is literally met through
MediaTek’s provision or importation of the ’248 Infringing Instrumentalities. However, to the extent that MediaTek attempts to allege that any asserted claim

                                                                               1
                                            Case 6:20-cv-01210 Document 1-12 Filed 12/31/20 Page 3 of 7

element is not literally met, Ocean Semiconductor believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its
investigation and analysis of the ’248 Infringing Instrumentalities, Ocean Semiconductor did not identify any substantial differences between the elements of
the patent claims and the corresponding features of the ’248 Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the ’248
Infringing Instrumentalities performs at least substantially the same function in substantially the same way to achieve substantially the same result as the
corresponding claim element.

        Ocean Semiconductor notes that the present claim chart and analysis are necessarily preliminary in that Ocean Semiconductor has not obtained
substantial discovery from MediaTek nor has MediaTek disclosed any detailed analysis for its non-infringement position, if any. Further, Ocean
Semiconductor does not have the benefit of claim construction or expert discovery. Ocean Semiconductor reserves the right to supplement and/or amend the
positions taken in this preliminary and exemplary infringement analysis, including with respect to literal infringement and infringement under the doctrine of
equivalents, if and when warranted by further information obtained by Ocean Semiconductor, including but not limited to information adduced through
information exchanges between the parties, fact discovery, claim construction, expert discovery, and/or further analysis.




                                                                                  2
                                    Case 6:20-cv-01210 Document 1-12 Filed 12/31/20 Page 4 of 7



 USP No. 6,968,248                                       Infringement by the ’248 Accused Instrumentalities

1. A method for      To the extent that the preamble of Claim 1 is a limitation, the Applied Materials SmartFactory Productivity Solution including
scheduling in an     SmartSched and Advanced Productivity Family (“APF”) suite (“SmartFactory”), which is used to fabricate or manufacture the
                     ’248 Infringing Instrumentalities, provides a method for scheduling in an automated manufacturing environment.
automated
manufacturing        For example, the SmartFactory includes a method for scheduling in a semiconductor manufacturing environment, as shown
environment,         below:
comprising:
                     “SmartFactory: Dynamic Scheduling of lots across tool fleet considering future demand

                     For production control and operations management personnel, decisions must be made several times an hour on how to fully
                     use available equipment capacity, set lot priorities, and match lots and tools in order to reduce time lost for equipment setups.
                     Without optimized scheduling, even efficient fabs fail to maximize capacity. Applied SmartSched is an optimization based
                     scheduling system for semiconductor manufacturers that integrates lot arrival prediction with scheduling capabilities to deliver
                     accurate production schedules every few minutes.”

                     See Applied SmartFactory Scheduling Webpage, available at https://www.appliedmaterials.com/automation-
                     software/smartsched (last visited Oct. 12, 2020).




                                                                         3
                                     Case 6:20-cv-01210 Document 1-12 Filed 12/31/20 Page 5 of 7

automatically         The SmartFactory automatically detects an occurrence of a predetermined event in an integrated, automated process flow.
detecting an
                      For example, SmartFactory provides “real-time factory information to continually evaluate data from multiple manufacturing
occurrence of a
                      and plan floor systems—upstream and downstream”:
predetermined event
in an integrated,     “ENABLE PRODUCTION SCHEDULE UPDATES Applied SmartSched is based on the current status of the factory. It uses
automated process     real‐time factory information to continually evaluate data from multiple manufacturing and plan floor systems—upstream and
flow;                 downstream. It produces up‐to‐the‐minute production schedule updates for lots and reticles that reflect changing delivery
                      priorities.”

                      See Smart Factory Scheduling Webpage.

                      Also, the SmartFactory Dispatching and Reporting is advertised as being capable of “reaction to factory events in real time”
                      and “combination and integration of multiple data sources in real time”:

                      “FEATURES • Balancing of competing objectives (cycle time and throughput) • Incorporation of WIP management BKMs
                      from industry • Combination and integration of multiple data sources in real time • Rule execution in < 1 second based on
                      current state of factory • Reaction to factory events in real time • KPI reporting and dashboards.”

                      See Applied SmartFactory Dispatching and Reporting Datasheet, available at
                      http://www.appliedmaterials.com/files/SmartFactory-Dispatching-Reporting-Solution-Brief.pdf (last visited Oct.12, 2020)
                      (“SmartFactory Dispatching and Reporting Datasheet”).

                      Applied APF RTD and Reporter also has the ability to detect and report factory events in real-time, as shown below:




                      See Applied APF RTD and Reporter Datasheet, available at
                      http://www.appliedmaterials.com/files/automation_software_resources/RTDReporterDatasheet.pdf (last visited Oct. 12, 2020)
                      (“RTD and Reporter Datasheet”).




                                                                         4
                                     Case 6:20-cv-01210 Document 1-12 Filed 12/31/20 Page 6 of 7

automatically        The SmartFactory automatically notifies a software scheduling agent of the occurrence.
notifying a software
                     For example, the SmartSched is notified of “upstream and downstream events” and “uses real-time factory information”:
scheduling agent of
the occurrence; and “The SmartSched system uses proprietary predictive algorithms to evaluate key aspects of the litho cell and the factory in real
                     time. The system reacts to changing delivery priorities, and upstream and downstream events, to immediately deliver
                     production schedule updates tailored to meet customers’ individual business objectives.”

                      See “Applied Materials’ Breakthrough Predictive Scheduling System Boosts Lithography Efficiency,” BusinessWire, March
                      25, 2010, available at https://www.businesswire.com/news/home/20100325005399/en/Applied-Materials’-Breakthrough-
                      Predictive-Scheduling-System-Boosts (last visited Oct. 12, 2020) (“BusinessWire SmartSched Press Release”).

                      See also Applied SmartFactory Scheduling webpage, available at https://www.appliedmaterials.com/automation-
                      software/smartsched (last visited Oct. 12, 2020):

                      “ENABLE PRODUCTION SCHEDULE UPDATES Applied SmartSched is based on the current status of the factory. It uses
                      real‐time factory information to continually evaluate data from multiple manufacturing and plan floor systems—upstream and
                      downstream. It produces up‐to‐the‐minute production schedule updates for lots and reticles that reflect changing delivery
                      priorities.”




                                                                         5
                                       Case 6:20-cv-01210 Document 1-12 Filed 12/31/20 Page 7 of 7

reactively scheduling   The SmartFactory reactively schedules an action from the software scheduling agent responsive to the detection of the
an action from the      predetermined event.
software scheduling
                        For example, the SmartSched reactively schedules actions (e.g., schedules updates) in response to predetermined events:
agent responsive to
the detection of the    “The SmartSched system uses proprietary predictive algorithms to evaluate key aspects of the litho cell and the factory in real
predetermined event.    time. The system reacts to changing delivery priorities, and upstream and downstream events, to immediately deliver
                        production schedule updates tailored to meet customers’ individual business objectives.”

                        See “BusinessWire SmartSched Press Release” at 1.

                        See also Applied SmartFactory Scheduling Webpage, at 1:

                        “ENABLE PRODUCTION SCHEDULE UPDATES Applied SmartSched is based on the current status of the factory. It uses
                        real‐time factory information to continually evaluate data from multiple manufacturing and plan floor systems—upstream and
                        downstream. It produces up‐to‐the‐minute production schedule updates for lots and reticles that reflect changing delivery
                        priorities.”

                        On information and belief, the SmartSched and Activity Manager modules work together with real-time dispatch (RTD) to
                        adjust scheduling associated with predetermined events.




                                                                            6
